Citation Nr: 1232373	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  08-06 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied service connection for PTSD.

The issue on appeal has been recharacterized to properly reflect the Veteran's variously diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled); McClain v. Nicholson, 21 Vet. App. 319 (2007).


FINDING OF FACT

The Veteran has been diagnosed with mood disorder, not otherwise specified, with depression and anxiety; dysthymic disorder; and posttraumatic stress disorder (PTSD), during the course of this appeal, and these conditions cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder, variously diagnosed, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); a link, established by medical evidence, between current symptoms and an inservice stressor; and credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  

Effective July 12, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.

The final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved psychological or psycho-physiological state of fear, helplessness, or horror.

Compare 38 C.F.R. § 3.304(f) (2009) with 75 Fed. Reg. 39843 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran's post service treatment reports reveal multiple psychiatric diagnoses, including mood disorder, not otherwise specified, with depression and anxiety; dysthymic disorder; and PTSD, during the course of this appeal.  McClain, 21 Vet. App. at 319 (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).   A September 2008 VA mental evaluation concluded with a diagnosis of PTSD.   A January 2011 VA examination for mental disorders concluded with a diagnosis of dysthymic disorder.   A March 2011 VA examination for mental disorders diagnosed the Veteran with mood disorder, not otherwise specified, with depression and anxiety.  

The Veteran served on active duty in the Army from July 1967 to July 1970, including service in the Republic of Vietnam from May 1968 to May 1969.  The Veteran's service treatment records are silent as to any psychiatric complaints or treatment.  

The Veteran attributes his current psychiatric disorder to stressors he incurred during service, including his having been subjected to a rocket attack while stationed in Chu Chi.  An August 2006 RO memorandum noted that the Veteran's claimed stressor concerning the rocket attack had been confirmed. 

The VA examiner in March 2011 opined that it was at least as likely as not that the Veteran's mood problems and history of substance abuse were at least partially caused or significantly exacerbated by his military service.  The VA examiner rendered this opinion based upon a review of the Veteran's claims file and having performed a mental examination on the Veteran.

A September 2008 VA psychiatric evaluation concluded with a diagnosis of PTSD.  A January 2011 VA examination for mental disorders noted that, while the Veteran does not meet the full symptomatology required for a diagnosis of PTSD, more recent medical and financial issues have contributed to the Veteran's mood issues, which interplay with his "sub-threshold PTSD symptoms."  The report then concluded with a diagnosis of dysthymic disorder.  

While there is some evidence in the claims file attributing the Veteran's current psychiatric disorder to his post service medical conditions, such as the February 2001 VA examination for psychiatric disorders, this evidence is essentially in balance with the remaining evidence in the claims file which support the Veteran's claim of service connection.  Resolving all doubt in the Veteran's favor, service connection for a psychiatric disorder, alternatively diagnosed as mood disorder, not otherwise specified, with depression and anxiety; dysthymic disorder; and PTSD, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, variously diagnosed, is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


